             Case 2:20-mj-00380-EJY Document 2 Filed 12/17/20 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar #13644
 3   BIANCA R. PUCCI
     Assistant United States Attorney
 4   Nevada Bar #12940
     501 Las Vegas Blvd. South, Suite 1100
 5   Las Vegas, Nevada 89101
     Phone: (702) 388-5080
 6   Bianca.Pucci@usdoj.gov
     Attorneys for the United States of America
 7
                                  UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA

 9   IN THE MATTER OF THE
     SEARCH OF INFORMATION                        Case No.: 2:20-mj-00380-EJY
10   ASSOCIATED WITH APPLE ID:
     sharlitte.holly@icloud.com                   Government’s Motion to Unseal
11
     THAT IS STORED AT PREMISES
12   CONTROLLED BY APPLE, INC.

13
     IN THE MATTER OF THE                         Case No.: 2:20-mj-00381-EJY
14   SEARCH OF INFORMATION
     ASSOCIATED WITH APPLE ID:                    Government’s Motion to Unseal
15   allgeorge40@icloud.com

16   THAT IS STORED AT PREMISES
     CONTROLLED BY APPLE, INC.
17

18   IN THE MATTER OF THE                         Case No.: 2:20-mj-00382-EJY
     SEARCH OF INFORMATION
19   ASSOCIATED WITH APPLE ID:                    Government’s Motion to Unseal
     slapajo40@icloud.com
20
     THAT IS STORED AT PREMISES
21   CONTROLLED BY APPLE, INC.

22

23          The United States of America, by and through the undersigned, respectfully moves this

24   Court for an Order to UNSEAL the instant cases. Specifically, the undersigned requests to
             Case 2:20-mj-00380-EJY Document 2 Filed 12/17/20 Page 2 of 3




 1   unseal the Search Warrants filed under the instant case and all related documents in anticipation

 2   of producing the same as discovery in Case No. 2:20-mj-00321-DJA.

 3   DATED this 17th day of December, 2020.

 4                                             Respectfully,

 5                                                       NICHOLAS A. TRUTANICH
                                                         United States Attorney
 6
                                                         /s/ Bianca R. Pucci
 7                                                       BIANCA R. PUCCI
                                                         Assistant United States Attorney
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                     2
            Case 2:20-mj-00380-EJY Document 2 Filed 12/17/20 Page 3 of 3




 1                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 2
     IN THE MATTER OF THE
 3   SEARCH OF INFORMATION                   Case No.: 2:20-mj-00380-EJY
     ASSOCIATED WITH APPLE ID:
 4   sharlitte.holly@icloud.com              Order to Unseal

 5   THAT IS STORED AT PREMISES
     CONTROLLED BY APPLE, INC.
 6

 7   IN THE MATTER OF THE                    Case No.: 2:20-mj-00381-EJY
     SEARCH OF INFORMATION
 8   ASSOCIATED WITH APPLE ID:               Order to Unseal
     allgeorge40@icloud.com
 9
     THAT IS STORED AT PREMISES
10   CONTROLLED BY APPLE, INC.

11
     IN THE MATTER OF THE                    Case No.: 2:20-mj-00382-EJY
12   SEARCH OF INFORMATION
     ASSOCIATED WITH APPLE ID:               Order to Unseal
13   slapajo40@icloud.com

14   THAT IS STORED AT PREMISES
     CONTROLLED BY APPLE, INC.
15

16         Based on the Motion of the Government, and good cause appearing therefore, IT IS
17   HEREBY ORDERED that the instant cases shall be unsealed.

18

19         DATED this 17th day of December, 2020.

20

21
                                                     _______________________________________
22                                                   UNITED STATES MAGISTRATE JUDGE

23

24

                                                 3
